F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                   November 15, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    D ESM O N D E. O G BED EA G U ,

                Plaintiff-Appellant,

    v.                                                  No. 05-1531
                                              (D.C. No. 03-cv-1893-LTB-BNB)
    AUTOLIV ASP, IN C.,                                  (D . Colo.)

          Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before O ’B RIE N and BROR BY, Circuit Judges, and BRO W N, ** District Judge.




         Pro se plaintiff-appellant Desmond E. Ogbedeagu appeals from the district

court’s order of summary judgment in favor of defendant-appellee Autoliv Asp,

Inc. (Autoliv) on his complaint under 42 U.S.C. §§ 2000e-2 and 2000e-3, and

38 U.S.C. § 4311. W e have jurisdiction under 28 U.S.C. § 1291 and affirm.

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
**
       The H onorable W esley E. Brown, Senior District Judge, District of K ansas,
sitting by designation.
      M r. Ogbedeagu’s suit alleged that Autoliv unlawfully discriminated against

him on the basis of race, retaliation, and his membership in the military when it

terminated his employment. For its part, Autoliv claimed that he was terminated

along with another 185 Denver-area workers as part of a reduction in its

workforce.

      Autoliv filed a motion for judgment on the pleadings, or in the alternative

to dismiss, because of M r. Ogbedeagu’s failure to respond to or participate in

discovery. Thereafter, the magistrate judge notified the parties of his intention to

treat the motion as a motion for summary judgment.

      After a review of M r. Ogbedeagu’s response, the magistrate judge issued a

well-reasoned and comprehensive recommendation to grant summary judgment in

favor of Autoliv and dismiss the complaint with prejudice. The magistrate’s

recommendation discussed the admitted facts and correctly applied the law to

each claim.

      Following de novo review, the district court accepted the magistrate judge’s

recommendation, and entered an order granting the motion for summary

judgment and dismissing the complaint with prejudice. Later, the court denied

M r. Ogbedeagu’s motion to proceed in forma pauperis on appeal, finding that the

appeal is “not taken in good faith because [he] has not shown the existence of a

reasoned, nonfrivolous argument on the law and facts in support of an appeal.”

Aplee. App., Vol. 2 at 504.

                                         -2-
      W e review the district court’s grant of summary judgment de novo, and

view the evidence and draw the reasonable inferences therefrom in the light most

favorable to the nonmoving party, M r. O gbedeagu. Gossett v. Okla. ex rel. Bd. of

Regents for Langston Univ., 245 F.3d 1172, 1175 (10th Cir. 2001). Summary

judgment is proper if there are no genuine issues of material fact and the moving

party, Autoliv, is entitled to judgment as a matter of law. Id.

      Because M r. O gbedeagu appears pro se, we construe his pleadings liberally.

See Neal v. Lewis, 414 F.3d 1244, 1247 (10th Cir. 2005). But because his brief

contains nothing more than conclusory allegations of error, and lacks any

citations to the record or legal authority, he has w aived his right to appellate

review. See Garrett v. Selby Connor M addux & Janer, 425 F.3d 836, 840-41

(10th Cir. 2005).

      Setting aside the deficiencies in M r. Ogbedeagu’s brief, our review of the

record convinces us that the magistrate judge and district court correctly applied

the law to the undisputed, material facts. Therefore, for substantially the reasons

set forth by the magistrate judge in his recommendation of August 18, 2005, and

by the district court in its order of October 13, 2005, we AFFIRM the grant of

summary judgment and dismissal of the complaint with prejudice.

      In addition to his appeal from the district court’s order of summary

judgment, M r. Ogbedeagu has renewed his motion to proceed in forma pauperis

on appeal, and has also filed a motion for sanctions against A utoliv based upon its

                                           -3-
request for an extension of time to respond to his opening brief. W e DENY the

motions for sanctions and to proceed in forma pauperis, and he is responsible for

immediate payment of any unpaid filing fees.

                                                   Entered for the Court



                                                   W esley E. Brown
                                                   District Judge




                                        -4-